DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/15/22 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-9, 10, 14 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alailima et al. US 2019/0159716 in view of Proudfit “The reward positivity: From basic research on reward to a biomarker for depression”.
Regarding claims 1, 6, 9 and 19, Alailima discloses an EEG system that causes the stimulus presentation system to present second content to the patient, the second content being different from the first content, the second content including a sequence of images representing positive, neutral, and negative emotional stimuli ([¶32,55] brain activity is monitored during presentation of positive, negative and neutral images like facial expressions. [¶100] the steps are implemented on a processor); 
obtaining signals of the patient while the second content is being presented to the patient ([¶141] EEG is used to determine brain activity during the stimulus); and 
identifying, from within the EEG signals of the patient, second brainwave signals associated with the amygdala and greater emotion processing system of the patient, the second brainwave signals representing a response by the patient to the second content ([¶207,208]), 
Alailima does not disclose the first content. Proudfit teaches a depression prediction system, comprising: 
causing a stimulus presentation system to present first content to a patient, the first content including interactive content configured to test the patient's responses to receiving rewards and taking risks ([pg. 450] the content is a doors game where there is a potential reward); 
obtaining, from a brainwave sensor, electroencephalography (EEG) signals of the patient while the first content is being presented to the patient ([pg. 452]); 
determining a first time period when the first content was presented to the patient and a first content type of the first content and annotating the EEG signals with a timestamp indicating the first time period and a first label indicating characteristics of the first content 
determining a second time period when the second content was presented to the patient and a second content type of the second content and annotating the EEG signals with a timestamp indicating the second time period and a second label indicating characteristics of the first content ([FIG2] an annotated graph of both the first and second content is provided with labels and timestamps. It is noted that the form of the signals and annotation would be obvious to change as it is just printed output)
identifying, from within the EEG signals of the patient, first brainwave signals associated with a dopaminergic brain system of the patient, the first brainwave signals representing a response by the patient to the first content ([pg. 452] EEG and fMRI readings are analyzed for the effects of gains and losses in the reward game); 
determining, based on providing the first brainwave signals a likelihood that the patient will experience a type of depression within a period of time ([pg. 454-455] those depressed or at risk of depression show reduced reward sensitivity).
Alailima discloses determining, based on concurrently processing the brainwave signals to a machine learning model a likelihood that the patient will experience a type of depression within a period of time ([¶222,236] measurements can be used to determine the likelihood of depression. It is noted that “the period of time” can be any period of time and the device of Alailima determines the likelihood of depression at any point from present to the future. [¶145] machine learning and neural networks can be used. ¶196,206] the results are displayed or compiled into a searchable database. It is noted that by their nature machine learning and neural networks are inputs are processed concurrently). Alailima also discloses using supervised machine learning ([¶121]). Additionally the steps of receiving input indicating actual diagnoses of patients whose brainwaves have been previously analyzed by the model, determining, based on the received input, whether the actual diagnoses verify or contradict a previous prediction by the model, and updating, based on the verification or contradiction of the previous prediction, one or more parameters of the model are all part of a supervised machine learning model. The model is trained on labeled data with known outcomes and that is used to reduce the error in the determinations by correcting the model. Therefore in the combined device of Proudfit and Alailima the reward stimuli and the positive stimuli brain signals can be compared to determine depression. 
providing, for display on a user computing device, data indicating the likelihood that the patient will experience the type of depression within the period of time ([¶196,206] the results are displayed or compiled into a searchable database). Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the device of Alailima with the teachings of Proudfit in order to provide a quantitative measure of the patient’s cognitive condition ([¶149,236] Alailima).

Regarding claim 4, Alailima teaches the machine learning model is a supervised machine learning model configured to be adaptive to actual patient diagnoses of depression ([¶166,242] the model is adapted to the patients ability and response).
Regarding claims 7 and 8, Alailima discloses the first content is selected to trigger a response by a particular brain system of the patient wherein the first brain system is a dopaminergic system or amygdala emotional system ([¶207,208]).
Regarding claim 10, Alailima discloses the first brain system is a reward system ([¶32,55] Alailima) and Proudfit teaches the second brain system is an emotion system ([pg. 450] Proudfit).
Regarding claim 14, Alailima discloses the machine learning model is a supervised machine learning model configured to be adaptive to actual patient diagnoses of depression ([¶166,242] the model is adapted to the patients ability and response).
Regarding claim 16, Alailima discloses wherein the type of depression is major depressive disorder ([¶149,222,236] measurements can be used to determine the likelihood of depression.).
Regarding claim 17, Proudfit teaches the first content includes interactive content configured to test the patients responses to receiving rewards and taking risks ([pg. 452] EEG and fMRI readings are analyzed for the effects of gains and losses in the reward game).
Regarding claim 18, Alailima discloses the first content includes a sequence of images representing emotional stimuli ([¶32,55] brain activity is monitored during presentation of positive, negative and neutral images like facial expressions).

Claims 2, 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alailima et al. US 2019/0159716 in view of Proudfit “The reward positivity: From basic research on reward to a biomarker for depression” further in view of Shriberg et al. US 2019/0385711.
Regarding claim 2, Alailima does not disclose that determining the likelihood that the patient will experience the type of depression within the period of time comprises determining a severity of the type of depression. Shriberg teaches a similar cognitive diagnostic device that determines the severity of depression ([¶422-424,428]). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the device of Alailima with the teachings of Shriberg in order to scale the score of the determination and allow for a refinement of the determination ([¶422-424]).
Regarding claim 3, Alailima discloses machine learning ([¶145] machine learning and neural networks can be used) but does not specifically disclose the machine learning model is a convolutional neural network. Shriberg teaches a similar cognitive diagnostic device that uses a convolutional neural network ([¶288,338]). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the device of Alailima with the neural network of Shriberg as it is no more than the combining prior art elements according to known methods to provide the predictable result of machine learning model.
Regarding claim 5, Alailima does not disclose the machine learning model is trained based on more than one hundred data sets of clinical test data. Shriberg teaches a similar device that trains its machine learning model on more than 100 hundred data sets ([¶505]). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the device of Alailima with the training sets of Shriberg in order to have enough training sets for an effective model ([¶379,496]).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alailima et al. US 2019/0159716 in view of Proudfit “The reward positivity: From basic research on reward to a biomarker for depression” further in view of Herzallah US 2021/0204853.
Regarding claim 11, Alailima does not disclose determining EEG signals from resting state. Herzallah teaches a similar EEG diagnostic device that obtaining EEG signals of the patient while no content is presented to the patient ([¶34]); and identifying, from within the EEG signals of the patient, third brainwave signals associated with a resting state of the patient ([¶34]), wherein determining the likelihood that the patient will experience the type of depression within the period of time comprises determining the likelihood that the patient will experience the type of depression within the period of time based on the first brainwave signals, the second brainwave signals, and the third brainwave signals ([¶34] the data is used to enhance the diagnosis). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the device of Alailima with the teachings of Herzallah in order to get a baseline reading ([¶34]).

Claims 12, 13, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alailima et al. US 2019/0159716 and Proudfit “The reward positivity: From basic research on reward to a biomarker for depression” in view of Shriberg et al. US 2019/0385711.
Regarding claims 12 and 20, Alailima does not disclose that determining the likelihood that the patient will experience the type of depression within the period of time comprises determining a severity of the type of depression. Shriberg teaches a similar cognitive diagnostic device that determines the severity of depression ([¶422-424,428]). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the device of Alailima with the teachings of Shriberg in order to scale the score of the determination and allow for a refinement of the determination ([¶422-424]).
Regarding claim 13, Alailima discloses machine learning ([¶145] machine learning and neural networks can be used) but does not specifically disclose the machine learning model is a convolutional neural network. Shriberg teaches a similar cognitive diagnostic device that uses a convolutional neural network ([¶288,338]). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the device of Alailima with the neural network of Shriberg as it is no more than the combining prior art elements according to known methods to provide the predictable result of machine learning model.
Regarding claim 15, Alailima does not disclose the machine learning model is trained based on more than one hundred data sets of clinical test data. Shriberg teaches a similar device that trains its machine learning model on more than 100 hundred data sets ([¶505]). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the device of Alailima with the training sets of Shriberg in order to have enough training sets for an effective model ([¶379,496]).

Response to Arguments
Applicant's arguments filed 8/15/22 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments that the references do not disclose processing the inputs concurrently, Examiner respectfully disagrees. Alailima discloses using machine learning and the goal of machine learning is to process the inputs at the same time or concurrently. Similarly, the new steps of receiving input indicating actual diagnoses of patients whose brainwaves have been previously analyzed by the model, determining, based on the received input, whether the actual diagnoses verify or contradict a previous prediction by the model, and updating, based on the verification or contradiction of the previous prediction, one or more parameters of the model are what happen in supervised machine learning.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A CATINA/Examiner, Art Unit 3791   
                                                                                                                                                                                                     

/NATHAN J JENNESS/Primary Examiner, Art Unit 3792
14 December 2022